Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Surgical Robot Species A, and End Effector Species G, drawn to claims 1-12 in the reply filed on September 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0004523 to Jensen in view of U.S. Patent Pub. No. 2014/0180308 to Von Grunberg.

As to Claims 1 and 4, Jensen discloses a system (100) for robotic-assisted surgery [0007]. The system comprises a robot arm (112) capable of being electronically coupled to a computer and movable based on commands processed by the computer (via 108, [0023]), an active end-effector (102, [0025]), comprising a clamp [0021] configured coupled to the robot arm (described in [0021]), comprising a guide tube mount (110) configured to receive and secure a surgical instrument (Fig. 1, [0021]), wherein the end-effector (102) is configured to secure the surgical instrument to allow linear sliding while limiting lateral movement (movement described in [0019]).
As to Claim 9, Jensen discloses a system wherein the instrument mount includes one or more sensors (108) configured to correspond with one or more markers on the surgical instrument [0007, 0036], wherein the one or more sensors (1) checks to see if the surgical instrument is properly attached to the instrument mount [0022], (2) checks to verify the surgical instrument [0022], and (3) allows for release of the brake to allow movement of the carriage [0022].
As to Claims 1-9, Jensen discloses the claimed invention except for a base, including a computer, a display electronically coupled to the computer, wherein the end-effector has a brake to restrict movement of the surgical instrument and moveable carriage, wherein the end-effector includes a telescoping slide, wherein the telescoping slide permits movement along a vertical axis, a stationary guide rail, a moveable carriage linearly translatable along the guide rail, wherein the movable carriage and guide rail allow for linear movement of the surgical instrument, wherein the movable carriage and guide rail permit movement along a vertical axis, the carriage moves via a linear actuator, wherein the brake acts as a depth stop for the surgical instrument.  
Von Grunberg discloses a system for robotic assisted surgery [0007-0011] including a base (205), a computer (202), and a display (200) electronically coupled to the computer [0068]. An end-effector has a brake to restrict movement of the surgical instrument and moveable carriage [0012].  The end-effector includes a telescoping slide (20, [0012, 0064]). The telescoping slide permits movement along a vertical axis [0064]. The system includes a stationary guide rail (4), a moveable carriage (6) that is linearly translatable along the guide rail [0061] wherein the movable carriage and guide rail allow for linear movement of the surgical instrument (movement described in [0061].  The movable carriage (6) and guide rail (4) permit movement along a vertical axis [0012, 0061]. The carriage moves (6) via a linear actuator (5, [0012, 0061]). The brake acts as a depth stop for the surgical instrument (restriction described in [0012] in order to provide a dedicated system for controlling, viewing, and analyzing movement of the system [0068] and to provide means for limiting and allowing movement of the end effector along desired axes [0012 and 0064].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for robotic assisted surgery of Jensen with the base, computer, and display and movement modifications of Von Grunberg in order to provide a dedicated system for controlling, viewing, and analyzing movement of the system and to provide means for limiting and allowing movement of the end effector along desired axes. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0004523 to Jensen in view of U.S. Patent Pub. No. 2014/0180308 to Von Grunberg in view of U.S. Patent No. 9,489,785 to Klammer et al. 
As to Claims 10-12, Jensen and Von Grunberg disclose the claimed invention except for wherein the instrument mount and the surgical instrument include a security feature, wherein the security feature is an RFID tag that encodes information about the type of surgical instrument, and wherein the security feature is a pair of electrodes with a specific frequency and current.  
Klammer discloses a surgical system (Col. 2, Lines 53-67 – Col. 3, Lines 1-5) wherein an instrument mount (65) and the surgical instrument (20) include a security feature (80), wherein the security feature is an RFID tag (80) that encodes information about the type of surgical instrument (Col. 8, Lines 17-38), and wherein the security feature is a pair of electrodes with a specific frequency and current (Col. 8, Lines 17-65) in order to provide a means for authenticating the use of a correct surgical instrument for the desired procedure (Col. 3, Lines 6-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for robotic assisted surgery of Jensen and Von Grunberg with the RFID security feature modification of Klammer in order to provide a means for authenticating the use of a correct surgical instrument for the desired procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775